Title: From Thomas Jefferson to James Madison, 7 February 1787
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Feb. 7. 1787.

I leave the inclosed open for your perusal and that of your Collegues and others to whom you may chuse to shew it; only taking care that neither copies nor extracts be taken. Be so good, when you are done with it, as to stick a wafer in it and forward it to the Governor.
I am with sincere esteem Dr. Sir your friend & servt.,

Th: Jefferson


P.S. I do not know whether you are acquainted with young Bannister who goes by the packet. He is of good understanding and of infinite worth. I have letters and papers to the 15th. of Decemb. yet neither these nor those of any person I can meet with inform us who is President of Congress.

